Title: General Orders, 23 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday Novr 23d 1782
                     Parole Sunbridge,
                     Countersign Ulster, Windsor.
                  
                  For the day tomorrow Lt Colonel Reid & Major Darby.For duty tomorrowthe 2d Jersey regiment.
                  At a General courtmartial held at Westpoint.  By order of Major Genl Knox the 18th instant Lieutenant Colonel Huntington President.
                  John Abel, John Cogdon and Philip King soldiers belonging to the 1st Newyork regiment charged with being out of camp at an unseasonable hour and killing an ox belonging to an inhabitant on the night of the 11th instant were tried and found guilty in breach of article 1st section 13th and Article 5th section 18th of the rules and Articles of war and sentenced each to receive one hundred Lashes on his naked back.
                  The commander in chief approves the Sentence of the court.
                  It is observed that there are a number of Hutts erecting for Sutlers in the vicinity of the camp, some of whom for improper conduct have already been driven from the Post of Westpoint—The General requests Major General Gates will be pleased to call upon the commanding officers of brigades, (who are previously to consult the commanding officers of regiments) and fix with them upon the number and names of those who are to be allowed to suttle that they may be reported to the Quarter Master Generals office and regularly licensed—Any persons presuming to retail Liquors to the soldiers without such Lincense will have them seized and confiscated for public use—and their houses if they have any instantly pulled down, upon conviction before the field officers of the day, who are authorised and directed to attend to the execution of this order.
                  The Assistant Inspector having reported that officers and others who have drawn men from the Line for Servants and other purposes do not send them to their corps to appear at the Monthly inspection although they are sufficiently near the army to do it—The Commander in chief directs in the most positive manner that it be complied with in future when the distance will admit and desires the Inspector or Assistant to report the names of those who do not pay a proper attention to the order.
               